 TIMM INDUSTRIES, INC.359Consequently, I conclude and find that the Lima Electric Products Shop Branch of the parentnational,namely the Metal and Machinery Workers of America, Ind , was and is a labororganization required to comply with the filing requirements of Section 9 (f), (g), and (h) ofthe amended Act. U Since, as found above, the said Lima Electric Products Shop Branch ofthe parent national union has failed tocomply withthe above-mentioned filing requirementsof the amended Act, I conclude and find that the complaint herein improvidently issued.Upon the basis of the foregoing and upon the entire record in the case,the undersignedmakes the following:CONCLUSIONS OF LAW1.Metal and Machinery Workers of America, Ind., and Lima Electric Products ShopBranch,ofMetal and Machinery Workers of America, Ind,are each labor organizationswithin the meaning of Section 2(5) of the Act.2.The failure of the Lima Electric Products Shop Branch. of Metal and Machinery Workersof America, Ind., to comply with the filing requirements of Section 9 (f), (g), and (h) of theamended Act precludes the issuance of a lawful complaint[Recommendationsomitted from publication. ]u Cf. Prudential Insurance Company of America, 81 NLRB 295; Sunbeam Corporation, 98NLRB 525; and Wells Manufacturing Corporation, 85 NLRB 23TIMM INDUSTRIES, INC.andONITABRIGGS,PetitionerTIMM INDUSTRIES, INC.andINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL NO. 63, AFL,Petitioner.Cases Nos.21-RD-175 and 21-RC-2948. April 2-4, 1953DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing on the consolidatedcases t washeld before Leo Fischer, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegatedits powersin connection with these casestoa three-member panel [Chairman Herzog and MembersStyles and Peterson]..Upon the entire record in these cases, the Board finds:1.The Employeris engagedin commerce withinthe meaningof the Act.2.The labororganizationsinvolved claim torepresent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:In Case No. 21-RD-175, Onita Briggs filed a petition to de-certify the Intervenor as collective-bargainingagentfor a unitof production and maintenance employees at the Employer'sI InternationalAssociation ofMachinists,Lodge 758, intervened in the consolidatedproceeding.104 NLRB No. 53. 3 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles, California, aircraft parts, window sash, andvending machine manufacturing plant.2 The Intervenor movedto dismiss the decertification petition on the ground that Pe-titionerBriggs is"fronting" for District 50, United MineWorkers of America, a labororganizationnot in compliancewith the Act.Briggs, who was not represented by counsel at the hearing,testified that she was not acting for the UMW and that she re-ceived no information or guidance regarding her petition fromany source other than the Board.At the time Briggs initiated these proceedings, two UMWrepresentatives, Courtney and Pasternick, were attempting toorganizethe employees for the UMW--passing out campaigncirculars and authorization cards, holding meetings, and callingat employees' homes to ask them to solicit signatures on bothdecertification and UMW authorization cards. Briggs testifiedthat she knew Courtney before she filed her petition and that hecalled at her house once; that she had met Pasternick at a UMWmeeting, and had had other meetings with him. According tothe uncontradicted testimony of one of the employees at themeeting held on February 12, 1953, at which Briggs stated shemet Pasternick, Pasternick was the principal speaker. Afterpointing out the advantages of switching from the Intervenor tothe UMW, "he said that in the first place it would be necessaryfor the election to decertify the Machinists . . . and after thisstep was over with, that they would take the cards which theyhad hadsignedby the employees of Timm's and present themto the company and request the company to recognize them asthe bargaining agent for the employees of Timm Industries."Briggs alsotestified that she did not distribute among theemployees the decertification -authorization cards which shelater presented, with signatures, to the Board. These cards,she admitted, were distributed by UMW representatives to theemployees who signed them and returned them',to her. In fact,she was unable at the hearing to distinguish clearly between aUMW authorization card, which she identified as "a decertifi-cation," and a decertification-authorization card, which sheidentified as "the United Mine Workers card which they putout at the gate down there, and the people signed it."In these circumstances we find that Onita Briggs was in factacting on behalf of District 50, United Mine Workers of Ameri-ca, -a non complying labor organization, and we shall grant themotion to dismiss the petition in Case No. 21-RD-175.3In Case No. 21-RC-2948, Petitioner Operating Engineers re-quests the severance of a unit of all employees in the main-tenance department, who have been included in the certifiedcontract unit represented by the Intervenor.4 The Employerand the Intervenor moved to dismiss the petition on the ground2 The Intervenor was certified by the Board as representative of the production and main-tenance unit February 3, 1947 (Case No. 21-R-3738).3See Knife River Coal Mining Company, 91 NLRB 176; cf Consolidated Rendering Co.,91 NLRB 1257.4See footnote 2, supra. MISSION APPLIANCE CORPORATION361of inappropriate unit. These employees are classified by theEmployer as three maintenance mechanics and described bytheir supervisor as welder, licensed electrician, and electri-cian-leadman; and a stationery engineer, described as licensedboiler operator. All work out of a separate building which isequipped with maintenance tools and repair supplies. Whiletheir primary duty is general repair and maintenance, theyaverage 25 percent or more of their time in production work,and substitute for absent guard-janitors. None has served anapprenticeship. We find that this maintenance group does notconstitutea homogeneouscraft group, and in view of the bar-gaining historymay not appropriately be severed from thebroader unit.' We shall therefore dismiss the petition in CaseNo. 2l-RC-2948.ORDERIT IS HEREBY ORDERED that the petitions filed in CasesNos. 21-RD-175 and 21-RC-2948 be, and they herebyare, dis-missed.5 The Nestle Company, Inc., 92 NLRB 1250.MISSION APPLIANCE CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA,A.F.L., Petitioner. Case No. 21-RC-2788. April 24, 1953SUPPLEMENTAL DECISION AND DIRECTION OF RUNOFFELECTIONOn February 24, 1953, pursuant to a Decision and Directionof Election by the Board,' as amended on February 12, 1953,2an election by secret ballot was conducted in the above-entitledproceeding under the direction and supervision of the RegionalDirector for the Twenty-first Region among the employees inthe stipulated unit at the Employer's plant in Whittier, Cali-fornia. At the close of the election, a tally of ballots was issuedand duly, served upon the parties concerned. The tally revealedthat, of approximately 250 eligible voters 224 cast ballots, ofwhich 66 ballots were for the Petitioner, 88 ballots were forthe Intervenor, and 70 ballots were against the participatinglabor organizations. There were no challenged and no voidballots.On March 2, 1953, the Petitioner timely filed with the Re-gional Director a letter in which it stated:Pursuant to the provisions of Section 102.61 of theBoard'sRules and Regulations, the Petitioner in theabove-entitledmatter, the International Union, UnitedAutomobile Workers of America, A.F. of L., hereby filesits Objections to Conduct Affecting the Results of Election.121-RC-2788,dated December 23, 1952, not reported in printed volumes of Board decisions.2 The Board amended its Decision on this date to permit the United Steelworkers of America,CIO, herein called the Intervenor,to intervene in this proceeding and appear on the ballot.104 NLRB No. 63.